Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed 02 March 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. No Claims have been canceled.
2. No new Claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of applicant’s remarks with support in the specification (page 7, line 25 through page 8, line 7). Neutralization as recited in the claims is used to mean pH in the claimed range and not complete neutralization.
	Claims 1-8 are pending in the case.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (WO 02/0854949 A1; cited in IDS filed 07/24/2019; of record) in view of Otoshi et al (US 8,101,108; of record).
process for preparing hypromellose phthalate (as in claim 1) wherein hydroxypropylmethyl cellulose (hypromellose) is esterified with phthalic anhydride (carboxybenzoylating agent as in step 1 in claim1) in the presence of acetic acid (an aliphatic carboxylic acid as in step 1, claim 1) to obtain a solution containing the phthalate derivative. Water is added to the mixture to precipitate the product, the mixture stirred and then finally filtered after washing with water again (steps 2 and 4 in claim 1; Examples 1-2 at pages 6-7). Cho et al does not teach neutralization with a basic substance (step 3 in claim 1) and the limitations of claims 2-8.
Otoshi et al, drawn to a process for preparing a similar ester of cellulose (acetate propionate derivative) teaches washing the product with a basic solution of calcium hydroxide until the pH is 7 (col. 21, lines 35-39; neutralization as in step 3 in claim 1 and limitation of claims 4 and 6-8-alkali metal hydroxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process in view of the combined teachings of the prior art since the process steps used in the instant process are individually taught in the art.
One of ordinary skill in the art would be motivated to use the claimed process, especially incorporating the neutralization step taught by Otoshi et al in the process of Cho et al since Cho et al teaches that free phthalic acid and residual acetic acid are impurities that must be removed. Presence of these impurities in the reaction product mixture renders the drying process very hard. The presence of the acidic impurities also leads to other problems (page 2). Removing the acidic impurities via neutralizing with a base would ensure that the residual acidic impurities are completely neutralized to give a neutral product. It would be obvious to the artisan to neutralize the suspension to a pH value to 6.90 (as in claims 3 and 5) since the prior art teaches neutralizing 
Response to Applicant’s Remarks
	Applicant as traversed the rejection of the claims under 35 USC 103 arguing that:
	Although the Examiner states ‘a similar ester of cellulose (acetate propionate derivative)’, the Examiner does not say what the similarity is, for example, structures or production methods. Cellulose acetate propionate does not have a carboxyl group whereas hydroxypropyl methyl cellulose phthalate has carboxybenzoyl groups. The method of producing cellulose acetate propionate differs from the instant method in that the former comprises use of sulfuric acid as a catalyst. The calcium hydroxide in Otoshi’s method is added to reduce the sulfur content due to sulfate. The production of HPMCP does not require sulfuric acid as a catalyst so that the calcium hydroxide is not required. HPMCP is widely used in pharmaceutical applications. Hence its method of preparation must be selected from the view point of health and safety.
Cho uses spraying to solve the problem of inter-particle coagulation and difficulty in removing impurities. It does not use alkaline solution to remove impurities. The present inventors have surprisingly found that the addition of a basic substance suppresses the inter-particulate coagulation. One of ordinary skill in the art would not have any motivation to combine the teachings of Cho and Otoshi. The claims are non-obvious for the above reasons.
	Applicant’s remarks and the ASTM D-817-96 reference have been considered but are not found to be persuasive.

	Cho teaches that HPMCP, which is sprayed to water, still has a residual phthalic acid content of 0.05-0.2%. Cho also teaches that it is important to entirely reduce free acetic acid and phthalic acid since it is used in enteric coating. For this reason high-purity product is required. The presence of acid impurity causes re-coagulation (page 2, lines 1-18).Therefore, one of ordinary skill in the art will recognize that in order to remove acidic impurities it is important to neutralize it with a base. The product can still be sprayed to get particles of the desired product without coagulation. The combined teachings of the prior art do ender the instant claims obvious. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/521,253 (‘253) in view of Cho et al (WO 02/0854949 A1; cited in IDS filed 07/24/2019) and further in view of Otoshi et al (US 8,101,108).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Claim 1 of ‘253 is drawn to a method for producing hypromellose acetate succinate via esterification of hypromellose using a acetylating agent and a succinoylating agent in the presence of an aliphatic carboxylic acid, followed by precipitation by adding water, neutralization with a basic substance and washing the neutralized solution. Dependent claims 2-8 recite limitations that are seen in claims 2-8 of the instant application.
The copending claims of ‘253 differ from the instant claims in that the instant claims are drawn to a process for making hypromellose phthalate, whereas the ‘253 is drawn to a process for making hypromellose acetate succinate. 
Although the claims of '253 are drawn to making a different ester (mixed ester), one of ordinary skill in the art would readily recognize that the scheme taught by '253 could be employed in the instant invention with a reasonable expectation of success since the instant method makes the closely related phthalate ester using the same starting material and process steps.  In view of the teachings of the secondary references (set forth above) the artisan would recognize that the process steps taught by ‘253 can be used to make the instant product just by substituting phthalic anhydride as the carboxybenzoylating agent. The artisan would be motivated to use an art-tested process for making the instant product since it involves the use of well-known chemistry and steps that are simple to carry out.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Applicant’s Remarks
Regarding the double patenting rejection(s) of record applicants have requested that they be held in abeyance until allowable subject matter is indicated. Applicant will consider filing a terminal disclaimer at that time. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s/patents claims is necessary. Since neither has been made of record yet the rejections are being maintained. 


Conclusion
Pending claims 1-8 are rejected


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623